Abatement Order filed February 22, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00914-CV
                                     ____________

                      NDEM BURABARI ODUU, Appellant

                                           V.

              BARIVURE ELIZABETH DAN-DUKOR, Appellee


                     On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-00572

                             ABATEMENT ORDER

      On January 18, 2018, we issued an order permitting appellant to proceed
without payment of court costs. We directed the Harris County District Clerk and
the court reporter for the 311th District Court to prepare and file the clerk’s record
and reporter’s record, respectively, by February 20, 2018. Our order was based on a
partial clerk’s record filed on January 10, 2018 that indicated appellant filed a
statement of inability to afford to pay court costs in the trial court and no contest had
been filed. See Tex. R. Civ. P. 145(f). Neither the clerk’s record nor the reporter’s
record has been filed.
      On February 1, 2018, Stephanie Wells, the official court reporter for the 311th
District Court, filed a letter asserting neither she nor the trial court knew appellant
was seeking to proceed as indigent in this appeal. She asserts appellant did not file
his statement directly with the clerk of the 311th District Court and did not present
his affidavit for a ruling. She points out several alleged deficiencies with his
statement and asks us to abate this appeal, remand to the trial court for a hearing on
indigence, and permit her to file a late contest to appellant’s statement. The letter
indicates it was sent to appellant by email. More than 10 days have passed, and no
response to the letter has been received.

      This court and the trial court are jointly responsible for ensuring the appellate
record is timely filed. Tex. R. App. P. 35.3(c). We are permitted to enter any order
necessary to ensure the timely filing of the appellate record. Id.

      Based on Wells’ statements in her letter and under our authority as stated in
Rule 35.3(c), we ABATE this appeal and ORDER as follows:

      1. The trial court shall permit Wells, and other entitled entities, to file a
         motion to require appellant to prove his inability to afford to pay court
         costs. See Tex. R. Civ. P. 145(f)(3) (permitting court reporter to file motion
         to require party to prove inability to pay costs); see also Tex. R. Civ. P.
         145(f)(1), (2), (4) (authorizing other entities to seek to require party to
         prove inability to pay costs).
      2. Any such motion shall be handled according to Tex. R. Civ. P. 145.

      3. The trial court shall ensure a supplemental clerk’s record containing all
         filings relating to the motion and any order and findings of fact on the
         motion is filed with this court by April 23, 2018.

      4. The trial court shall also ensure a transcript of any hearing held on the
         motion is filed with this court by April 23, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
requested records are filed. The court will also consider an appropriate motion to


                                            2
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

                                    PER CURIAM




                                           3